Interim Decision #1851

Mal i.r.n or Maarrerzz-Morrmouno
In Adjustment of Status Proceedings
A-12406533
Decided by .Regional Commissioner Apra 11,1968
A native and citizen of Cabe who

/oat entered the United States illegally, having
entered without inspection on March 28, 1961, is ineligible for adjustment
of status under section 1, Act of November 2, 1966, notwithstanding he had on
prior occasions subsequent to January 1, 1959 been inspected and admitted into
the United Staten [Matter of Rica, Int. Dee. No. 1691, distinguished.]

Discussion: This case comes forward by certification from the District Director, Miami, Florida, who denied the application on the
grounds that the applicant last entered the United States without
inspection and is, therefore, ineligible for the benefits sought.
The applicant claims to be a native and citizen of Cuba, born in
Santa Clara, Las Villas, Cuba, on August 8, 1923. He last entered the
United States illegally near Brownsville, Texas, on March 28, 1961,
with the express intent of evading inspection in that area and proceeding to Miami, Florida. He was, on April 10, 1961, at Miami,
Florida, granted an indefinite period of time within which to depart
voluntarily from the United States.
Records of this Service indicate the applicant was inspected and
admitted into the United States as a nonimmigrant visitor on
July 19, 1960, and departed on July 26, 1960. He was again admitted
in the same status on August 6, 1960; departed AUgust 13, 1960; admitted September 28, 1960, and departed January 24, 1961. There is
nothing in the record to indicate that he was other than a bona fide
visitor on the occasions of those visits to the United States, nor that
he was then a refugee from Cuba. In fact, the record indicates that he
returned directly to Havana after at least the first two visits.
Section 1 of the Act of November 2, 1966, provides, in part, that the
status of any alien who is a native or citizen of Cuba and who has
been inspected and admitted or paroled into the United States subsequent to January 1, 1959, and has been physically present in the
'United States for at least two years, may be adjusted by the Attorney
688

Interim Decision #1851
General, in his discretion and under such regulations as he may
prescribe, to that of an alien lawfully admitted for permanent residence, if the alien makes an application for such adjustment and the
alien is eligible to receive an immigrant visa and is admissible to
the United States for permanent residence. Upon approval of such
an application for adjustment of status, the Attorney General shall
create a record of the alien's admission for permanent residence as

of a date thirty months prior to the filing of such an application or
the date of his last arrival into the United States, whichever date is
later.

In the Matter of Riva, Interim Decision No. 1691, the Regional
Commissioner found that adjustment of status under the law in
question here could be based on the alien's first inspection and admission or parole into the United States subsequent to January 1, 1959,
notwithstanding a subsequent arrival after a temporary absence from
the United States with no intention on the part of the applicant to
abandon residence in the United States. The case before us is distinguished from Rive, in that Rive, after a temporary absence, was
inspected and admitted or paroled into the United States and was in
the country pursuant to such inspection and admission when her

status was adjusted. Our applicant evaded inspection and entered
illegally when he last arrived and is now in the United States pursuant to that illegal entry.
Section 1 of the Act of November 2, 1966, clearly contemplates the
adjustment of status of an alien who is in the United States pursuant
to inspection and admission or parole into the United States. The
grant of indefinite voluntary departure to the applicant did not constitute an inspection and admission or parole. Since he is in the United
States pursuant to an illegal entry, he is not eligible for adjustment
of status and the decision of the District Director will be approved.
ORDER: The decision of the District Director, Miami, Florida, is
affirmed and the application is denied.

689

